Case 3:17-cv-01104-VLB Document 82-31 Filed 05/15/19 Page 1 of 4




                  Exhibit 32
          Case 3:17-cv-01104-VLB Document 82-31 Filed 05/15/19 Page 2 of 4


Yale Whitney Humanities Center

•
                                                                                 Yale University
                                                                                 POBox208298
                                                                                 New Haven CT 06520-8298
                                                                                 T 203 432-0670
                                                                                 F 203 432-1087
                                                                                 www.yale.edu/whc
                                                                                 courier
                                                                                 53 Wall Street
                                                                                 New Haven CT 06511




      February 23, 2011

      Professor Susan Byrne
      Department of Spanish and Portuguese
      82-90 Wall

                     PTAEO: 1052607.GRSFEBl 1.0061AA.. 572001

       Dear Professor Byrne,

               I am pleased to inform you that the Griswold Committee has agreed to make


•      available $2,500.00 for expenses related to a research trip to Spain in order to visit the
       Biblioteca Capitulary Colombina, the Universidad Complutense, and the Escorial, in
       order to view and analyze the manuscripts of Marsilio Ficino.
               The enclosed guidelines describe the procedure for arranging payments under this
       award. Any variation in the use of these funds from the purpose outlined in your letter of
       application must receive prior approval in writing from this committee.
               At the conclusion of the grant, grant recipients must submit a brief (one or two
       page) summary of research conducted under the auspices of the grant, with particular
       reference to publications in progress or produced as a result of the research.

                                                   Yours sincerely,


                                                    a~,/4 t
                                                   Edwcl-fd Cooke
                                                   Chair, Griswold Research Fund Committee




•
                               INITIAL DISCOVERY PROTOCOLS                                         P4643
        Case 3:17-cv-01104-VLB Document 82-31 Filed 05/15/19 Page 3 of 4


               WHITNEY HU.!\'.lANI TIES CENTER YALE UNIVERS ITY



•                 53 Wall Street• PO Box 208298 • New Haven, Connecticut 06520-8298 • Phone 203 432-0670 • Fax 203 432-1087




                                                                      February 26, 2009

    Professor Susan Byrne
    Department of Spanish and Portuguese
    P.O. Box 208204
    New Haven, CT 06520-8204

                   PTAEO: 1052607.00.0061AA. .572001

    Dear Professor Byrne,




•
            I am pleased to inform you that the Griswold Committee has agreed to make
    available $2,500 to cover costs associated with two research trips to Spain for archival
    study of the papers of Gaspar de Baeza in Granada, Salamanca, and Madrid. The
    enclosed guidelines describe the procedure for arranging payments under this award. Any
    variation in the use of these funds from the purpose outlined in your letter of application
    must receive prior approval in writing from this committee.
            At the conclusion of the grant, grant recipients must submit a brief (one or two
    page) summary of research conducted under the auspices of the grant, with particular
    reference to publications in progress or produced as a result of the research.

                                                            Yours sincerely,




                                                            Steven Pincus
                                                            Chair, Griswold Research Fund Committee




•
                                 INITIAL DISCOVERY PROTOCOLS                                                          P4644
             Case 3:17-cv-01104-VLB Document 82-31 Filed 05/15/19 Page 4 of 4


    Yale Whitney Humanities Center

•                                                                                     Yale University
                                                                                      POBox208298
                                                                                      New Haven CT 06520-8298
                                                                                      T 203 432-0670
                                                                                      F. 203 432-1087
                                                                                      www.yale.edu/whc
                                                                                      couner
                                                                                      53 Wall Street
                                                                                      New Haven CT 06511




         February 24, 2014

         Professor Susan Byrne
         Department of Spanish and Portuguese
         82-90 Wall

                         1052607.GRSFEB14.0061AA.. 572001

         Dear Professor Byrne,

                  I am pleased to inform you that the Griswold Committee has agreed to make



•
          available $4,000.00 to be used for a research trip to Valladolid, Madrid and Salamanca,
          Spain for a book project titled From Law to Literature.

                 The enclosed guidelines describe the procedure for arranging payments under this
          award. Any variation in the use of these funds from the purpose outlin.ed in your letter of
          application must receive prior approval in writing.from this committee.

                 At the conclusion of the grant, grant recipients must submit a brief (one or two
          page) summary of research conducted under the auspices of the grant, with particular
          reference to publications in progress or produced as a result of the research.

                                                       Yours sincerely,


                                                       /G~
                                                       Kathryn Lofton'      /
                                                       Chair, Griswold Research Fund Committee




•
                                 INITIAL DISCOVERY PROTOCOLS                                     P4645
